Appeal by defendant Board of Education from two judgments in personal injury actions based upon verdicts rendered and entered in the County Clerk’s Office of Broome County January 18, 1946. The complaints against the City of Binghamton were dismissed by consent. The infant plaintiff was six years old. He was a pupil in one of the schools in the city of Binghamton. His injuries were sustained when he fell from a so-called ramp, constructed for use by older boys and to be used by them only when supervised. There was evidence that small children were allowed to use the ramp and played around it. The accident occurred during the noon recess when there was no supervision. Small children were instructed not to use the ramp. The infant plaintiff had used it, without mishap, on two occasions just before his fall. A jury would be justified in finding that the construction, its maintenance, and the use to which it was, put, constituted a dangerous piece of playground apparatus for use by small children. The record justified the verdicts. Judgment affirmed, with one bill of costs in this court. All concur. [See post, p. 939.]